Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7-10) in the reply filed on 11/28/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
i. 	“or the first oil port is configured to be in communication with the oil return port, and the oil return port is configured to be in communication with a branch oil passage unidirectionally communicated from the oil return port to the second oil port” (Claim 8; specification at p. 21 states this is shown in position 3-11 but the “a branch oil passage unidirectionally communicated from the oil return port to the second oil port” does not appear to be present in the drawings, at the least a reference numeral for the “branch oil passage” and explanation of the “unidirectionally” nature should be provided, see also 112(b) discussion below) 
 	ii. 	“wherein the branch oil passage comprises an oil replenishment overflow valve, the oil inlet of the oil replenishment overflow valve is connected with the second oil port, the oil outlet of the oil replenishment overflow valve is connected with the oil return port in parallel and is connected with the oil inlet of the check valve, and the oil outlet of the check valve is in communication with the oil tank; is in a first working state of the oil replenishment overflow valve, the oil inlet of the oil replenishment overflow valve is configured to be in communication with the oil outlet of the oil replenishment overflow valve; and in a second working state of the oil replenishment overflow valve, an oil passage between the oil outlet of the oil replenishment overflow valve and the oil inlet of the oil replenishment overflow valve is configured to be communicated from the oil outlet of the oil replenishment overflow valve to the oil inlet of the oil replenishment overflow valve and disconnected from the oil inlet of the oil replenishment overflow valve to the oil outlet of the oil replenishment overflow valve” (Claim 10; closest specification location is p. 23-24).
 	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 7 recites “A crane hydraulic system comprising: a crane derricking subsystem, wherein the crane derricking subsystem comprises a derricking cylinder…”.  Figs. 6-7 support the elected invention of Claim 7:

    PNG
    media_image1.png
    644
    690
    media_image1.png
    Greyscale

While the drawings show a “derricking cylinder 3-8” (ex. p. 21 of specification), the drawings do not show further structure related to a crane itself. Accordingly the preamble is being interpreted to end after “…wherein the crane derricking subsystem comprises” and the further limitations in the preamble regarding a crane is being treated as intended use (MPEP 2111.02).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a crane derricking subsystem, wherein the crane derricking subsystem comprises a derricking cylinder and a cylinder down control valve, the cylinder down control valve comprises a balance valve and a reversing valve”. This is indefinite. “a cylinder down control valve, the cylinder down control valve comprises a balance valve and a reversing valve” contains a numbers mismatch, as the singular “cylinder down control valve” is then recited to comprise two valves, “a balance valve and a reversing valve” which is non-idiomatic. This is exacerbated in Claim 9 where another valve is added (“wherein the cylinder down control valve further comprises an overflow valve”), for a total of three valves to the one “cylinder down control valve”. What are the metes and bounds of the claimed invention?
Claim 7 recites “in a first working state of the balance valve, an oil passage between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port”. This is indefinite. The same “oil passage” is claimed as both “communicated” and “disconnected” simultaneously. Is the language directed to the direction of flow of fluid? Are there plural passages? What are the metes and bounds of the claimed invention?
Claim 8 recites “the reversing valve body is provided with an oil inlet, an oil return port, a first oil port and a second oil port”. This is indefinite. Claim 8 depends from Claim 7. Claim 7 has already introduced “an oil port of the reversing valve” (line 6) and “another oil port of the reversing valve” but these ports are not referenced in Claim 8. Claim 8 introduces a further 4 ports. Based on the drawings, the “reversing valve” would not seem to have 6 ports but 4 ports (3-A, 3-B, 3-P, and 3-T). What are the metes and bounds of the claimed invention? 
Claim 8 is indefinite. Claim 8 line 5 recites “wherein in a state where the reversing valve core is at an initial position in the reversing valve body…”then goes to line 7 with claim limitations. This ends “…; and” then onto line 8. Is line 8 intended to be part of the lines 5-7 recitations related to the “state” introduced in line 5? Or is line 8 intended to be a separate limitation in a presumably separate state? What are the metes and bounds of the claimed invention? 
Claim 8 recites “in a state where the reversing valve core moves to a first position in the reversing valve body, the oil passage between the oil inlet and the first oil port and the oil passage between the oil inlet and the second oil port are configured to be disconnected, wherein the first oil port is configured to be connected with the second oil port in parallel and with the oil return port”. This is indefinite. The “wherein the first oil port is configured to be connected with the second oil port in parallel and with the oil return port” is not understood as what is in “parallel” to what is not understood. What are the metes and bounds of the claimed invention?
Claim 8 recites “or the first oil port is configured to be in communication with the oil return port, and the oil return port is configured to be in communication with a branch oil passage unidirectionally communicated from the oil return port to the second oil port”. This indefinite. “a branch oil passage unidirectionally communicated from the oil return port to the second oil port” is not understood as this “unidirectionally” has the “oil return port” supplying fluid in all scenarios while also being in communication with the “first oil port”, putting all three ports in communication with one another but only having the “oil return port” “unidirectionally” supply the “second oil port” and not the “first oil port”? As best understood the depicted position 3-11 in Fig. 6 as identified in p. 21 of the specification does not show this. As such, this not shown in the drawings nor understood from the original disclosure. What are the metes and bounds of the claimed invention? 
Claim 9 recites “the oil outlet of the overflow valve is connected with the oil return port in parallel and is connected with the oil inlet of a check valve”. This is indefinite. What part is in “parallel” to what part? What are the metes and bounds of the claimed invention? 
 	Claim 10 is indefinite. Claim 10 recites “wherein the branch oil passage comprises an oil replenishment overflow valve, the oil inlet of the oil replenishment overflow valve is connected with the second oil port, the oil outlet of the oil replenishment overflow valve is connected with the oil return port in parallel and is connected with the oil inlet of the check valve, and the oil outlet of the check valve is in communication with the oil tank”. This is indefinite. The drawings do not show this, as no “oil replenishment overflow valve” is identified. What is the structure of the “oil replenishment overflow valve”? What part is in “parallel” to what part? What are the metes and bounds of the claimed invention?
	Claim 10 recites “is in a first working state of the oil replenishment overflow valve”. This is indefinite as the language is non-idiomatic; deleting --is-- would remedy this.
Claim 10 recites the limitation "the check valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites “in a second working state of the oil replenishment overflow valve, an oil passage between the oil outlet of the oil replenishment overflow valve and the oil inlet of the oil replenishment overflow valve is configured to be communicated from the oil outlet of the oil replenishment overflow valve to the oil inlet of the oil replenishment overflow valve and disconnected from the oil inlet of the oil replenishment overflow valve to the oil outlet of the oil replenishment overflow valve”. This is indefinite. As best understood, the same passage “oil passage” is both “communicated” and “disconnected” simultaneously. Is the language directed to the direction of flow of fluid? Are there plural passages? How does this relate to the previously claimed “first working state of the oil replenishment overflow valve” in lines 7-9? What are the metes and bounds of the claimed invention?
Claim 10 recites “in a second working state of the oil replenishment overflow valve, an oil passage between the oil outlet of the oil replenishment overflow valve and the oil inlet of the oil replenishment overflow valve is configured to be communicated from the oil outlet of the oil replenishment overflow valve to the oil inlet of the oil replenishment overflow valve”. This is indefinite. “from the oil outlet of the oil replenishment overflow valve to the oil inlet of the oil replenishment overflow valve” is the reverse of the accepted meaning of the terms “inlet” and “outlet”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inlet” in claim 10 is used by the claim to mean “outlet,” while the accepted meaning is “inlet.” Likewise, the term “outlet” in claim 10 is used by the claim to mean “inlet,” while the accepted meaning is “outlet.”  The terms are indefinite because the specification does not clearly redefine the terms. However, Claim 10 in the preceding lines contradicts this alternative interpretation as the terms are used correctly (“a first working state of the oil replenishment overflow valve, the oil inlet of the oil replenishment overflow valve is configured to be in communication with the oil outlet of the oil replenishment overflow valve”). What are the metes and bounds of the claimed invention?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7, as far as it is definite and understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al. (CN 103482476 A, on applicant’s IDS, machine translation accompanies this office action).
Regarding Claim 7, 
A crane hydraulic system comprising: 
a crane derricking subsystem, wherein the crane derricking subsystem comprises a derricking cylinder (Four embodiments are present across the four figures: 2’, Fig. 1; 4’, Fig. 2; 7’, Fig. 3; 1, Fig. 4) and a cylinder down control valve, the cylinder down control valve comprises a balance valve (1’; 3’; 8’; 2) and a reversing valve (Fig. 1; Fig. 2; 5’; 3); 
wherein a first oil port (connected from balance valve to reversing valve, all embodiments) and a second oil port (connected from balance valve to cylinder, all embodiments) are provided in the balance valve, and the first oil port is connected with an oil port of the reversing valve; 
in a first working state of the balance valve (left; right; right; right), an oil passage between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port; 
in a second working state of the balance valve (right; left; left; left), the oil passage between the first oil port and the second oil port is configured to be communicated from the second oil port to the first oil port; and 
a rod cavity of the derricking cylinder is in communication with another oil port of the reversing valve (from rod cavity to reversing valve, all embodiments), and a rodless cavity of the derricking cylinder is in communication with the second oil port of the balance valve (from rodless cavity to balance valve, all embodiments).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jensen et al. (US 7328646) or, in the alternative, under 35 U.S.C. 103 as obvious over Jensen in view of Shan.
Examiner note: Claim 7 is indefinite (please see 112(b) above), in particular with respect to the balance valve and its positions. Therefore Jensen is being applied in to the claims as anticipatory where the balance valve position’s involve plural oil passages in one interpretation and Jensen in view of Shan is being applied where the balance valve’s positions involve only one passage. 
Regarding Claim 7, Jensen teaches
A crane hydraulic system comprising: 
a crane derricking subsystem, wherein the crane derricking subsystem comprises a derricking cylinder (32) and a cylinder down control valve, the cylinder down control valve comprises a balance valve (34; ex. Col. 6, lines 21-31) and a reversing valve (3); 
wherein a first oil port (valve 34 to 32) and a second oil port (valve 34 to 14) are provided in the balance valve, and the first oil port is connected with an oil port of the reversing valve; 
in a first working state of the balance valve (ex. right position), an oil passage  between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port; 
in a second working state of the balance valve (ex. left position), the oil passage between the first oil port and the second oil port is configured to be communicated from the second oil port to the first oil port; and 
a rod cavity (38) of the derricking cylinder is in communication with another oil port of the reversing valve, and a rodless cavity (39) of the derricking cylinder is in communication with the second oil port of the balance valve.  

Alternatively:
Regarding Claim 7, Jensen teaches
A crane hydraulic system comprising: 
a crane derricking subsystem, wherein the crane derricking subsystem comprises a derricking cylinder (32) and a cylinder down control valve, the cylinder down control valve comprises a balance valve (34; ex. Col. 6, lines 21-31) and a reversing valve (3); 
wherein a first oil port (valve 34 to 32) and a second oil port (valve 34 to 14) are provided in the balance valve, and the first oil port is connected with an oil port of the reversing valve; 
in a first working state of the balance valve (ex. right position), an oil passage between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port; 
in a second working state of the balance valve (ex. left position), the oil passage between the first oil port and the second oil port is configured to be communicated from the second oil port to the first oil port; and 
a rod cavity (38) of the derricking cylinder is in communication with another oil port of the reversing valve, and a rodless cavity (39) of the derricking cylinder is in communication with the second oil port of the balance valve.  
Jensen does not teach
in a first working state of the balance valve, an oil passage between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port; 
See above examiner note. Jensen shows check valve 36 in parallel to valve 34, not integrated.
Shan teaches
a balance valve (1’; 3’; 8’; 2),
in a first working state of the balance valve (left; right; right; right), an oil passage between the first oil port and the second oil port is configured to be communicated from the first oil port to the second oil port and disconnected from the second oil port to the first oil port; 
in a second working state of the balance valve (right; left; left; left), the oil passage between the first oil port and the second oil port is configured to be communicated from the second oil port to the first oil port.
Since both references are directed to hydraulic systems with balance valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance valve of Jensen to be one as taught by Shan in order to provide an appropriate substitute balance valve. Shan’s valve balance valve reduces the number of parts present by eliminating a separate check valve 36 of Jensen and integrating this into the balance vale structure.
 	Regarding Claim 8,
 	The crane hydraulic system of claim 7, wherein the reversing valve comprises a reversing valve body and a reversing valve core; and 
 	the reversing valve body is provided with an oil inlet (via 12), an oil return port (to T via 8), a first oil port (to 14) and a second oil port (to 13); 
 	wherein in a state where the reversing valve core is at an initial position (s, as shown in Figure) in the reversing valve body, an oil passage between the oil inlet and the first oil port and an oil passage between the oil inlet and the second oil port are configured to be disconnected; and 
 	the second oil port is configured to be in communication with the oil return port (ex. while in s, as shown in Figure); 
 	in a state where the reversing valve core moves to a first position (ex. u1, ex. Col. 4, lines 52-56) in the reversing valve body, the oil passage between the oil inlet and the first oil port and the oil passage between the oil inlet and the second oil port are configured to be disconnected, wherein the first oil port is configured to be connected with the second oil port in parallel and with the oil return port, or the first oil port is configured to be in communication with the oil return port, and the oil return port is configured to be in communication with a branch oil passage unidirectionally communicated from the oil return port to the second oil port; 
 	in a state where the reversing valve core moves to a second position (ex. l) in the reversing valve body, the oil inlet on the reversing valve body is configured to be in communication with the second oil port, and the oil return port is configured to be in communication with the first oil port; and 
 	a distance between the second position of the reversing valve core and an initial position of the reversing valve core is greater than a distance between the first position of the reversing valve core and the initial position of the reversing  valve core (Figure).  
 	Regarding Claim 9,
 	The crane hydraulic system of claim 8, wherein the cylinder down control valve further comprises an overflow valve (as annotated), the oil inlet of the overflow valve is connected with the second oil port, the oil outlet of the overflow valve is connected with the oil return port in parallel and is connected with the oil inlet of a check valve (30), and the oil outlet of the check valve is in communication with the oil tank (Figure).  

    PNG
    media_image2.png
    292
    696
    media_image2.png
    Greyscale

 	Regarding Claim 10,
 	The crane hydraulic system of claim 8, wherein the branch oil passage comprises an oil replenishment overflow valve (annotation of relief valve below), the oil inlet of the oil replenishment overflow valve is connected with the second oil port, the oil outlet of the oil replenishment overflow valve is connected with the oil return port in parallel and is connected with the oil inlet of the check valve (30), and the oil outlet of the check valve is in communication with the oil tank; 
 	is in a first working state of the oil replenishment overflow valve, the oil inlet of the oil replenishment overflow valve is configured to be in communication with the oil outlet of the oil replenishment overflow valve; and 
 	in a second working state of the oil replenishment overflow valve, an oil passage (via check valve parallel to annotated relief valve below) between the oil outlet of the oil replenishment overflow valve and the oil inlet of the oil replenishment overflow valve is configured to be communicated from the oil outlet of the oil replenishment overflow valve to the oil inlet of the oil replenishment overflow valve and disconnected from the oil inlet of the oil replenishment overflow valve to the oil outlet of the oil replenishment overflow valve.

    PNG
    media_image2.png
    292
    696
    media_image2.png
    Greyscale

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen teaches elements of the instant invention, including a cylinder, balance valve, and reversing valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745